Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to application filed on 4/8/2021. Claim(s) 1-20 is/are pending.
Claim Objections
Claim(s) 11-12, 13-14 is/are objected to because of the following informalities:  
The limitation of claim 11, “operate the host vehicle based on determined the presence or the absence of the lead vehicle” is grammatically confusing. While the scope of the claim is reasonably ascertainable, the examiner suggests amending to “operate the host vehicle based on the determined presence or absence of the lead vehicle”, instead. 
Claim 13 recites the limitation "identify the target vehicle as the lead vehicle additionally based on a distance between the target vehicle and the host vehicle being less than a distance threshold". However, the examiner notes there is no previous recitation of the target vehicle being identified as the lead vehicle. The examiner is presuming the “identify the target vehicle….” of claim 13 to be referring to “operate the host vehicle with the target vehicle as the lead vehicle” step of claim 1 consistent with Applicant’s specification (“555”, Fig. 5). 
Claim 14 recites the limitation "identify the target vehicle as the lead vehicle additionally based on detecting the target vehicle entering the lane between the host vehicle and the lead vehicle". However, the examiner notes there is no previous recitation of the target vehicle being identified as the lead vehicle. The examiner is presuming the “identify the target vehicle….” of claim 14 to be referring to “operate the host vehicle with the target vehicle as the lead vehicle” step of claim 1 consistent with Applicant’s specification (“555”, Fig. 5).
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8, 13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eagelberg et al. (US 2018/0120859 A1), hereafter referred to as Eagelberg, in view of Chen et al. (US 2021/0179092 A1), hereafter referred to as Chen.
Regarding claims 1 and 16, Eagelberg teaches a method, and a system, comprising a computer including a processor and a memory, the memory storing instructions executable by the processor to perform the method comprising (“memory 140, 150 may include software instructions that when executed by a processor (e.g., applications processor 180 and/or image processor 190), may control operation of various aspects of system 100”, para. 0056, Fig. 1, Fig. 4): 
while operating a host vehicle in a lane, detect a target vehicle (“FIG. 10A, which is a top view illustration of an autonomous vehicle (e.g., vehicle 200) on a roadway with a lane merge consistent with the disclosed embodiments”, para. 0171, “Returning to FIG. 9, at step 912, processing unit 110 may determine at least one characteristic of the target vehicle. In some embodiments, determining the characteristic(s) of the target vehicle may involve analyzing the plurality of images, as described above in connection with steps 904 and 906”, para. 0187, see Fig. 10A and also “referring to FIG. 10A, processing unit 110 may identify a position of target vehicle 802 relative to lane mark 1004C, which is a lane merge lane mark, in order to determine if target vehicle 802 will merge into the lane in which host vehicle 200 is traveling”, para. 0195); 
predict a trajectory of the target vehicle based on sensor data (“Returning to FIG. 9, at step 912, processing unit 110 may determine at least one characteristic of the target vehicle. In some embodiments, determining the characteristic(s) of the target vehicle may involve analyzing the plurality of images, as described above in connection with steps 904 and 906. In some embodiments, determining the characteristic(s) of the target vehicle may involve analyzing data from one or more sensors and/or devices of the host vehicle (e.g., an image sensor, lidar, radar, a GPS device, a speed sensor, an accelerometer, a suspension sensor, an acoustic sensor, etc.)”, para. 0187, “Processing unit 110 may predict the navigational action of the target vehicle based on the type of lane in which the target vehicle is traveling”, para. 0194, see also para. 0245); 
upon determining that the target vehicle will pass through the lane based on the predicted trajectory, operate the host vehicle (“it is predicted that target vehicle 802 will merge into the lane in which host vehicle 200 is traveling, host vehicle 200 may slow down, speed up, change lanes, or use the horn to facilitate a safe merge”, para. 0195, “As another example, the lane in which an autonomous vehicle is traveling may split to form an additional adjacent lane, such as an exit lane. In some instances, another vehicle ahead of the autonomous vehicle may change lanes or exit a road and no longer be positioned ahead of the autonomous vehicle”, para. 0004, “For example, referring to FIG. 12A, processing unit 110 may identify a position of target vehicle 802 relative to lane mark 1204C, which is a split lane mark, in order to determine if target vehicle 802 will exit road 1202. If, for example, a lateral distance between target vehicle 802 and lane mark 1204C is constant or decreases, processing unit 110 may determine that target vehicle 802 will exit road 1202….processing unit 110 may determine whether target vehicle 802 is tracking the exit lane and, accordingly, whether target vehicle 802 will exit road 1202, even before target vehicle 802 crosses lane mark 1204B into the exit lane. In some embodiments, the navigational action of the target vehicle may be determined based on the predicted trajectory. For example, if it is predicted that target vehicle 802 will exit road 1202, host vehicle 200 may accelerate or continue to maintain its velocity”, para. 0226); and 
upon determining that the target vehicle will remain in the lane based on the predicted trajectory, operate the host vehicle (“it is predicted that target vehicle 802 will merge into the lane in which host vehicle 200 is traveling, host vehicle 200 may slow down, speed up, change lanes, or use the horn to facilitate a safe merge”, para. 0195, “In some instances, another vehicle in range of the autonomous vehicle may be traveling in a neighboring lane that is ending and may merge in front of the autonomous vehicle”, para. 0004, “For example, referring to FIG. 12A, processing unit 110 may identify a position of target vehicle 802 relative to lane mark 1204C, which is a split lane mark, in order to determine if target vehicle 802 will exit road 1202….If, on the other hand, processing unit 110 determines that a lateral distance between target vehicle 802 and lane mark 1204C increases, processing unit 110 may determine that target vehicle 802 will not exit road 1202. In this manner, processing unit 110 may determine whether target vehicle 802 is tracking the exit lane and, accordingly, whether target vehicle 802 will exit road 1202, even before target vehicle 802 crosses lane mark 1204B into the exit lane. In some embodiments, the navigational action of the target vehicle may be determined based on the predicted trajectory”, para. 0226).
Eagelberg does not explicitly teach:
while operating a host vehicle in a lane, detect a target vehicle entering the lane in front of the host vehicle;
upon determining that the target vehicle will pass through the lane based on the predicted trajectory, operate the host vehicle based on determining a presence or an absence of a lead vehicle; and 
upon determining that the target vehicle will remain in the lane based on the predicted trajectory, operate the host vehicle with the target vehicle as the lead vehicle.
Instead, Eagelberg teaches detecting a target vehicle already in a lane in front of the host vehicle (as seen in Fig. 12A), and determining that the target vehicle will pass through the lane based on the predicted trajectory (pass through the lane of the “road 1202” to the exit lane bounded by “lane mark 1204C” and “lane mark 1204D” as seen in Fig. 12A), or determining that the target vehicle will remain in the lane based on the predicted trajectory (remain in the lane of the “road 1202” as seen in Fig. 12A). Eagelberg further teaches operating the host vehicle upon making these determinations (para. 0026 and “1114” of Fig. 11).
However, Chen teaches an active safety system for pre-adjusting speed and a control method using the same, comprising:
detect a target vehicle entering the lane in front of the host vehicle (“the present invention determines that the other vehicle drives at the inside of a lane where the host vehicle presently drives”, para. 0029, “In Step S303, the process determines whether one (e.g., the target vehicle) of neighboring vehicles in left and right neighboring lanes intends to switch over to a lane where the host vehicle drives”, para. 0032);
operate the host vehicle based on determining a presence or an absence of a lead vehicle (“the acting systems of the longitudinal integrated decision-making module 404 include an adaptive cruise control (ACC) system and an autonomous emergency braking (AEB) system. In Step S416, the behavior decision of the longitudinal integrated decision-making module 404 is made, such as controlling braking force and a throttle pedal. The target-following decision-making module 40 performs Step S420”, para. 0033, Fig. 4, see also “S503” of Fig. 6); and 
upon determining that the target vehicle will remain in the lane based on the predicted trajectory, operate the host vehicle with the target vehicle as the lead vehicle (“In Step S508, the CFS is performed”, para. 0038, “When the front vehicle influences lane-line detection, the lateral integrated decision makes a decision for using the CFS to follow the front vehicle”, para. 0036, “In Step S406, the corresponding acting system is started according to the vehicle-following between the host vehicle and the other vehicle and a look-ahead distance from the front vehicle….the acting systems include a lane following system (LFS) and a car following system (CFS) in the lateral integrated decision”, para. 0033, see also “S503” of Fig. 6).
Both Eagelberg and Chen teach while operating a host vehicle in a lane, detecting a target vehicle in front of the host vehicle (see Fig. 12-15 of Eagelberg and “S202”, Fig. 2 of Chen). Chen further teaches detecting the target vehicle as it is entering the lane (para. 0029, 0032). Both Eagelberg and Chen teach operating the host vehicle based on the detected target vehicle (see para. 0226 of Eagelberg and Fig. 4-Fig. 6 of Chen). Chen further teaches operating the host vehicle based on determining a presence or an absence of a lead vehicle (“S503” and “S508”, Fig. 4) and upon determining that the target vehicle will remain in the lane of the host vehicle, operating the host vehicle with the target vehicle as the lead vehicle (see “car following system (CFS)” of para. 0033, 0036 and “vehicle-following” of para. 0032-0033). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the invention of Eagelberg with the teachings of Chen such that (1) upon determining that “that target vehicle 802 will not exit road 1202” (para. 0226) as taught by Eagelberg, operating the vehicle based on determining “the front vehicle exists” (para. 0038, “S503”, Fig. 6), as taught by Chen, and (2) upon determining that “target vehicle 802 is tracking the exit lane” (para. 0226) as taught by Eagelberg, operating the vehicle based on determining that the “front vehicle does not exist” (para. 0038, “S503”, Fig. 6), as taught by Chen. The motivation for doing so would be to increase the safety of the vehicle of Eagelberg using the “active safety system” (para. 0005) comprising “longitudinal-controlling and lateral-controlling integrated system (e.g., the level 2 of driving automation of society of automation engineers) that combines an ACC system with a lane keeping system (LKS)” (para. 0003), as taught by of Chen. 

Regarding claim 2, Chen further teaches wherein instructions further include instructions to operate the host vehicle based on a speed of the lead vehicle (“a control method using an active safety assistance system for pre-adjusting speed, which is applied to an on-board system of a host vehicle”, para. 0015, “speed pre-adjusting 30 is coupled to the intention-analyzing module 20 and configured to receive the control parameter and use the control parameter to cooperate with the deviation amount, a speed, a lateral acceleration, and a plurality of state data of the host vehicle to calculate a target speed of the host vehicle that a driver feels comfortable”, para. 0025, “In Step S309, the output vehicle speed Vout is the speed Vtarget of the target vehicle determined by the intention-analyzing module 20. That is to say, the output vehicle speed Vout is equal to the speed of the front vehicle…. speed pre-adjusting module 30 calculates and obtains the target speed Vdes as a comfortable speed Vcft that the driver feels comfortable according to the vehicle-following distance that the host vehicle follows the other vehicle”, para. 0032, Fig. 3).
Both Eagelberg and Chen teach instructions that when executed operate a vehicle (see Fig. 2, Fig. 4 of Eagelberg and para. 0015 of Chen). Chen further teaches instructions to operate the host vehicle based on a speed of the lead vehicle (para. 0025, 0032). Thus, it would have been obvious to further modify the invention of Eagelberg with the teachings of Chen such that the “instructions” (para. 0056) of Eagelberg operate the vehicle of Eagelberg based on “the speed of the front vehicle” (para. 0032), as taught by Chen. The motivation for doing so would be to operate the host vehicle such that “that the driver feels comfortable according to the vehicle-following distance that the host vehicle follows the other vehicle” (para. 0032), as taught by Chen. 

Regarding claim 3, Chen further teaches wherein the instructions further include instructions to update a speed of the host vehicle to maintain at least a following distance between the host vehicle and the lead vehicle (“In Step S308, the process determines whether a distance between the front vehicle and the host vehicle is within a safe range. If the answer is yes, the process proceeds to Step S309. In Step S309, the output vehicle speed Vout is the speed Vtarget of the target vehicle determined by the intention-analyzing module 20. That is to say, the output vehicle speed Vout is equal to the speed of the front vehicle. If the distance between the front vehicle and the host vehicle is not within the safe range, the host vehicle needs to decelerate or avoid collisions….speed pre-adjusting module 30 calculates and obtains the target speed Vdes as a comfortable speed Vcft that the driver feels comfortable according to the vehicle-following distance that the host vehicle follows the other vehicle”, para. 0032, Fig. 3, see also para. 0044).
Both Eagelberg and Chen teach instructions that when executed operate a vehicle (see Fig. 2, Fig. 4 of Eagelberg and para. 0015 of Chen). Chen further teaches instructions to update a speed of the host vehicle to maintain at least a following distance between the host vehicle and the lead vehicle (para. 0025, 0032). Thus, it would have been obvious to further modify the invention of Eagelberg with the teachings of Chen such that the “instructions” (para. 0056) of Eagelberg operate the vehicle of Eagelberg based on “the output vehicle speed” to “a distance between the front vehicle and the host vehicle is within a safe range” (para. 0032), as taught by Chen. The motivation for doing so would be to operate the host vehicle such that “a distance between the front vehicle and the host vehicle is within a safe range” (para. 0032) and “to maintain a safe distance from the other vehicle, thereby avoiding collisions.” (para. 0044), as taught by Chen. 

Regarding claims 4 and 17, Eagelberg further teaches wherein the instructions further include instructions to predict that the trajectory will extend through the lane based on detecting a lateral speed of the target vehicle that is greater than a threshold (“determined characteristic(s) of the target vehicle include a detected lateral motion of the target vehicle relative to the identified lane mark(s), the navigational action for the host vehicle may be determined to facilitate a safe merge with the target vehicle. For instance, referring to FIG. 10A, processing unit 110 may use the detected lateral motion of target vehicle 802 relative to lane mark 1004C to determine whether target vehicle 802 is moving at a reasonable speed and/or maintaining a safe distance from host vehicle 200. For instance, when target vehicle 802 maintains a position that is parallel or substantially parallel to lane mark 1004C or moves over lane mark 1004C at an angle that is approaching 90 degrees, target vehicle 802 is likely to be moving over at a reasonable pace with sufficient distance between it and host vehicle 200. If, however, target vehicle 802 is moving such that its trajectory is intersecting lane mark 1004C at an angle (e.g., a small angle less than 90 degrees), then target vehicle 802 is likely moving over quickly and will merge close to host vehicle 200”, para. 0192, see also para. 0188, 0195).

Regarding claims 5 and 18, Eagelberg further teaches wherein the instructions further include instructions to predict that the trajectory will remain in the lane based on detecting a lateral speed of the target vehicle that is less than or equal to a threshold (“determined characteristic(s) of the target vehicle include a detected lateral motion of the target vehicle relative to the identified lane mark(s), the navigational action for the host vehicle may be determined to facilitate a safe merge with the target vehicle. For instance, referring to FIG. 10A, processing unit 110 may use the detected lateral motion of target vehicle 802 relative to lane mark 1004C to determine whether target vehicle 802 is moving at a reasonable speed and/or maintaining a safe distance from host vehicle 200. For instance, when target vehicle 802 maintains a position that is parallel or substantially parallel to lane mark 1004C or moves over lane mark 1004C at an angle that is approaching 90 degrees, target vehicle 802 is likely to be moving over at a reasonable pace with sufficient distance between it and host vehicle 200. If, however, target vehicle 802 is moving such that its trajectory is intersecting lane mark 1004C at an angle (e.g., a small angle less than 90 degrees), then target vehicle 802 is likely moving over quickly and will merge close to host vehicle 200”, para. 0192, see also para. 0188, 0195).

Regarding claims 6 and 19, Eagelberg further teaches wherein the instructions further include instructions to predict that the trajectory will extend through the lane based on detecting an angle of the target vehicle relative to the lane being greater than a threshold (“determined characteristic(s) of the target vehicle include a detected lateral motion of the target vehicle relative to the identified lane mark(s), the navigational action for the host vehicle may be determined to facilitate a safe merge with the target vehicle. For instance, referring to FIG. 10A, processing unit 110 may use the detected lateral motion of target vehicle 802 relative to lane mark 1004C to determine whether target vehicle 802 is moving at a reasonable speed and/or maintaining a safe distance from host vehicle 200. For instance, when target vehicle 802 maintains a position that is parallel or substantially parallel to lane mark 1004C or moves over lane mark 1004C at an angle that is approaching 90 degrees, target vehicle 802 is likely to be moving over at a reasonable pace with sufficient distance between it and host vehicle 200. If, however, target vehicle 802 is moving such that its trajectory is intersecting lane mark 1004C at an angle (e.g., a small angle less than 90 degrees), then target vehicle 802 is likely moving over quickly and will merge close to host vehicle 200”, para. 0192).

Regarding claims 7 and 20, Eagelberg further teaches wherein the instructions further include instructions to predict that the trajectory will remain in the lane based on detecting an angle of the target vehicle relative to the lane that is less than or equal to a threshold (“determined characteristic(s) of the target vehicle include a detected lateral motion of the target vehicle relative to the identified lane mark(s), the navigational action for the host vehicle may be determined to facilitate a safe merge with the target vehicle. For instance, referring to FIG. 10A, processing unit 110 may use the detected lateral motion of target vehicle 802 relative to lane mark 1004C to determine whether target vehicle 802 is moving at a reasonable speed and/or maintaining a safe distance from host vehicle 200. For instance, when target vehicle 802 maintains a position that is parallel or substantially parallel to lane mark 1004C or moves over lane mark 1004C at an angle that is approaching 90 degrees, target vehicle 802 is likely to be moving over at a reasonable pace with sufficient distance between it and host vehicle 200. If, however, target vehicle 802 is moving such that its trajectory is intersecting lane mark 1004C at an angle (e.g., a small angle less than 90 degrees), then target vehicle 802 is likely moving over quickly and will merge close to host vehicle 200”, para. 0192).

Regarding claim 8, Chen further teaches wherein instructions further include instructions to identify the target vehicle as the lead vehicle additionally based on determining a speed of the target vehicle is less than a speed of the host vehicle (“a control method using an active safety assistance system for pre-adjusting speed, which is applied to an on-board system of a host vehicle”, para. 0015, “intention-analyzing module 20 is coupled to the other-vehicle trajectory estimation module 10 and configured to fit the other-vehicle trajectory to at least one lane to determine that the other vehicle intends to advance in the same lane, turn in the same lane or switch over to another lane (e.g., a neighboring vehicle switching over to a lane where the host vehicle drives or a front vehicle switching over from a lane where the host vehicle drives to another lane), and fit the other-vehicle trajectory to the dynamic trajectory of the host vehicle to generate a fitted result. If there are many other vehicles, the intention-analyzing module 20 determines whether the other vehicle is used as at least one target vehicle that influences the movement of the host vehicle according to the fitted result and the intention of the other vehicle. If all the other vehicles do not influence the movement of the host vehicle, the target vehicle does not exist”, para. 0025, “FIG. 2 is a flowchart of an operation process of the other-vehicle trajectory estimation module 10 and the intention-analyzing module 20 in FIG. 1 according to an embodiment of the present invention. In Step S101, the environment-sensing data including the result of detecting the lane line, the vehicle width-recognizing result of the other vehicle, the other-vehicle information (e.g., the longitudinal and lateral relative speeds and the longitudinal and lateral relative distances), and the dynamic trajectory of the host vehicle are inputted”, para. 0026, see “S202”-“S208”, Fig. 2 and para. 0029-0030).
Both Eagelberg and Chen teach instructions that when executed operate a vehicle (see Fig. 2, Fig. 4 of Eagelberg and para. 0015 of Chen). Chen further teaches instructions to identify the target vehicle as the lead vehicle based on determining a speed of the target vehicle is less than a speed of the host vehicle (para. 0025-0026, Fig. 2). Thus, it would have been obvious to further modify the invention of Eagelberg with the teachings of Chen such that the “instructions” (para. 0056) of Eagelberg operate the vehicle of Eagelberg based on the determination that “a neighboring vehicle that will switch over to a lane where the host vehicle drives” (para. 0030) and the determination of whether the vehicle “influence[s] the movement of the host vehicle” (para. 0030), as taught by Chen. The motivation for doing so would be to operate the host vehicle “to maintain a safe distance from the other vehicle, thereby avoiding collisions.” (para. 0044), as taught by Chen. 

Regarding claim 13, Chen further teaches wherein instructions further include instructions to identify the target vehicle as the lead vehicle additionally based on a distance between the target vehicle and the host vehicle being less than a threshold distance (“a control method using an active safety assistance system for pre-adjusting speed, which is applied to an on-board system of a host vehicle”, para. 0015, “plurality of environment-sensing data comprises the vehicle-width recognition result and the related information (e.g., the longitudinal and lateral relative speeds and the longitudinal and lateral relative distances) of the other vehicle, the moving-state information (e.g., the dynamic trajectory) of the host vehicle, a lane line-detecting result, and a lane-line model….The intention-analyzing module 20 is coupled to the other-vehicle trajectory estimation module 10 and configured to fit the other-vehicle trajectory to at least one lane to determine that the other vehicle intends to advance in the same lane, turn in the same lane or switch over to another lane (e.g., a neighboring vehicle switching over to a lane where the host vehicle drives or a front vehicle switching over from a lane where the host vehicle drives to another lane), and fit the other-vehicle trajectory to the dynamic trajectory of the host vehicle to generate a fitted result. If there are many other vehicles, the intention-analyzing module 20 determines whether the other vehicle is used as at least one target vehicle that influences the movement of the host vehicle according to the fitted result and the intention of the other vehicle. If all the other vehicles do not influence the movement of the host vehicle, the target vehicle does not exist”, para. 0025, “FIG. 2 is a flowchart of an operation process of the other-vehicle trajectory estimation module 10 and the intention-analyzing module 20 in FIG. 1 according to an embodiment of the present invention. In Step S101, the environment-sensing data including the result of detecting the lane line, the vehicle width-recognizing result of the other vehicle, the other-vehicle information (e.g., the longitudinal and lateral relative speeds and the longitudinal and lateral relative distances), and the dynamic trajectory of the host vehicle are inputted”, para. 0026, see “S202”-“S208”, Fig. 2 and para. 0029-0030).
Both Eagelberg and Chen teach instructions that when executed operate a vehicle (see Fig. 2, Fig. 4 of Eagelberg and para. 0015 of Chen). Chen further teaches instructions to identify the target vehicle as the lead vehicle additionally based on a distance between the target vehicle and the host vehicle being less than a threshold distance (para. 0025-0026, Fig. 2). Thus, it would have been obvious to further modify the invention of Eagelberg with the teachings of Chen such that the “instructions” (para. 0056) of Eagelberg operate the vehicle of Eagelberg based on the determination of whether “the other vehicles do not influence the movement of the host vehicle” (para. 0025) based on “the longitudinal and lateral relative distances) of the other vehicle” (para. 0025), as taught by Chen. The motivation for doing so would be to operate the host vehicle “to maintain a safe distance from the other vehicle, thereby avoiding collisions.” (para. 0044), as taught by Chen. 

Regarding claim 15, Chen further teaches wherein instructions further include instructions to, upon detecting the target vehicle entering the lane, update a lateral position of the host vehicle within the lane (“a control method using an active safety assistance system for pre-adjusting speed, which is applied to an on-board system of a host vehicle”, para. 0015, “intention-analyzing module 20 is coupled to the other-vehicle trajectory estimation module 10 and configured to fit the other-vehicle trajectory to at least one lane to determine that the other vehicle intends to advance in the same lane, turn in the same lane or switch over to another lane (e.g., a neighboring vehicle switching over to a lane where the host vehicle drives or a front vehicle switching over from a lane where the host vehicle drives to another lane), and fit the other-vehicle trajectory to the dynamic trajectory of the host vehicle to generate a fitted result. If there are many other vehicles, the intention-analyzing module 20 determines whether the other vehicle is used as at least one target vehicle that influences the movement of the host vehicle according to the fitted result and the intention of the other vehicle. If all the other vehicles do not influence the movement of the host vehicle, the target vehicle does not exist”, para. 0025, see “S202”-“S208”, Fig. 2 and para. 0029-0030, “FIG. 4 is a flowchart of an operation process of the target-following decision-making module 40 in FIG. 1 according to an embodiment of the present invention. The required information, including those of the dynamic trajectory and the intention (e.g., advancing in the same lane, turning in the same lane, switching over from a lane where the host vehicle drives to another lane, or switching over to another lane) of the other vehicle (e.g., the front vehicle and neighboring vehicles in left and right neighboring lanes), the dynamic trajectory, the yaw rate, and the acceleration of the host vehicle, the output (e.g., the intentions and the trajectories of the target vehicle and the other vehicle) of Step S208 in FIG. 2, and the outputted target speed in FIG. 3, is inputted. Then, the process proceeds to Step S402 for a lateral integrated decision and Step S410 for a longitudinal integrated decision, respectively. Step S402 comprises Step S404, Step S406, and Step S408. In Step S404, the relative dynamic relationship between the host vehicle and the other vehicle is calculated. In Step S406, the corresponding acting system is started according to the vehicle-following between the host vehicle and the other vehicle and a look-ahead distance from the front vehicle. In an embodiment of the present invention, the acting systems include a lane following system (LFS) and a car following system (CFS) in the lateral integrated decision. In Step S408, the behavior decision of the lateral integrated decision-making module 402 is made, such as a steering-wheel angle and a turning angle”, para. 0033).
Both Eagelberg and Chen teach instructions that when executed operate a vehicle (see Fig. 2, Fig. 4 of Eagelberg and para. 0015 of Chen). Chen further teaches instructions to identify the target vehicle as the lead vehicle additionally based on a distance between the target vehicle and the host vehicle being less than a threshold distance (para. 0025-0026, Fig. 2). Thus, it would have been obvious to further modify the invention of Eagelberg with the teachings of Chen such that the “instructions” (para. 0056) of Eagelberg operate the vehicle of Eagelberg based on “lateral integrated decision” (para. 00333) upon making the determination of whether “the other vehicles do not influence the movement of the host vehicle” (para. 0025), as taught by Chen. The motivation for doing so would be to operate the host vehicle “to avoid the great variation of the steering-wheel angle” (para. 0034) during the use of an adaptive cruise control (ACC) or a system car following system (CFS), as taught by Chen (see para. 0033-0034). 

Claim(s) 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eagelberg et al. (US 2018/0120859 A1) in view of Chen et al. (US 2021/0179092 A1) further in view of Toledo-Moreo et al. (IMM-Based Lane-Change Prediction in Highways With Low-Cost GPS/INS), hereafter referred to as Toledo-Moreo. 
Regarding claim 9, Eagelberg in view of Chen do not explicitly teach wherein the instructions further include instructions to, upon detecting the target vehicle in the lane upon expiration of a timer, identify the target vehicle as the lead vehicle.
However, before the effective filing date the elements of claim 9 were known to be performed by the driver of a vehicle (i.e., as a result of a mental process). For example, the driver of a vehicle would perform this process themselves by observing a preceding vehicle as it merges into their lane and in front of their vehicle, and determining whether the vehicle will pass through the lane or stay in lane by gauging the vehicle’s movement and how long it stays traveling the same lane of the driver’s vehicle. This concept is evidenced by Toledo-Moreo.
Toledo-Moreo teaches IMM-Based Lane-Change Prediction in Highways With Low-Cost GPS/INS, comprising:
“By means of reference measurements, we established manually the time at which the lane change started. Let us now analyze in detail the behavior of the system in the cases presented in this paper. According to the value of the angular acceleration obtained from reference measurements, the first lane change lasts from 4.2 to 5.9 s. After that, the vehicle still performs a smooth lateral movement until the instant 6.6 s. After that, from 6.7 to 7.8 s, the vehicle travels along the left lane. At 8 s, the vehicle starts another lane change but this time to the right lane, like in a common overtaking maneuver. This maneuver will last until the instant 9.3 s. After that, the vehicle still travels in the right lane until the end of the test.” (C2, first para., pg. 184).
Toledo-Moreo teaches the calculated time it takes for a vehicle to complete a lane change (4.2 to 5.9 s). Toledo-Moreo teaches further teaches the calculated time that the vehicle would then perform another lane change, such as that in an overtake scenario (at 8 s). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date applying the work of Toledo-Moreo to the vehicle of Eagelberg in view of Chen that was ready for improvement and the results would have been predictable to one of ordinary skill in the art (i.e., identifying the target vehicle as the lead vehicle upon detecting the target vehicle has stayed in the lane past the expiration of a timer considering the references measurements of Toldeo-Moreo). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) 

Regarding claim 10, the combination of Eagelberg in view of Chen in view of Toledo-Moreo teach the limitations: wherein the instructions further include instructions to initiate the timer upon detecting the target vehicle in the lane.
Eagelberg teaches detecting the target vehicle in the lane (“At step 1102, processing unit 110 may receive, from an image capture device, a plurality of images representative of an environment of the host vehicle. The environment includes a road on which the host vehicle is traveling. For example, as shown in FIG. 12A, image capture device 122 may capture a plurality of images representative of an environment 1200 of the host vehicle 200”, para. 0209, “Processing unit 110 may analyze the image(s) to identify the target vehicle 802 using”, para. 0211).
Toledo-Moreo teaches the time duration of the lane change before the vehicle begins another lane change, such as in an overtake maneuver, is 8 s. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the work of Toledo-Moreo to the vehicle of Eagelberg in view of Chen that was ready for improvement and the results would have been predictable to one of ordinary skill in the art (i.e., upon detecting the target vehicle as taught by Eagelberg, initiating a timer when the vehicle is detected in the lane considering the references measurements of Toldeo-Moreo). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) 

Regarding claim 11, Eagelberg in view of Chen do not explicitly teach wherein the instructions further include instructions to, upon detecting the target vehicle departing the lane prior to expiration of a timer, operate the host vehicle based on determined the presence or the absence of the lead vehicle.
However, before the effective filing date the elements of claim 11 were known to be performed by the driver of a vehicle (i.e., as a result of a mental process). For example, the driver of a vehicle would perform this process themselves by observing a preceding vehicle as it merges into their lane and in front of their vehicle, and determining whether the vehicle will pass through the lane or stay in lane by gauging the vehicle’s movement and how long it stays traveling the same lane of the driver’s vehicle. This concept is evidenced by Toledo-Moreo.
Toledo-Moreo teaches IMM-Based Lane-Change Prediction in Highways With Low-Cost GPS/INS, comprising:
“By means of reference measurements, we established manually the time at which the lane change started. Let us now analyze in detail the behavior of the system in the cases presented in this paper. According to the value of the angular acceleration obtained from reference measurements, the first lane change lasts from 4.2 to 5.9 s. After that, the vehicle still performs a smooth lateral movement until the instant 6.6 s. After that, from 6.7 to 7.8 s, the vehicle travels along the left lane. At 8 s, the vehicle starts another lane change but this time to the right lane, like in a common overtaking maneuver. This maneuver will last until the instant 9.3 s. After that, the vehicle still travels in the right lane until the end of the test.” (C2, first para., pg. 184).
Toledo-Moreo teaches the calculated time it takes for a vehicle to complete a lane change (4.2 to 5.9 s). Toledo-Moreo teaches further teaches the calculated time that the vehicle would then perform another lane change, such as that in an overtake scenario (at 8 s). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date applying the work of Toledo-Moreo to the vehicle of Eagelberg in view of Chen that was ready for improvement and the results would have been predictable to one of ordinary skill in the art (i.e., operating the host vehicle based on determined the presence or the absence of the lead vehicle upon detecting the target vehicle departing the lane prior to expiration of a timer considering the references measurements of Toldeo-Moreo). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) 

Regarding claim 12, the combination of Eagelberg in view of Chen in view of Toledo-Moreo teach the limitations: wherein the instructions further include instructions to initiate the timer upon detecting the target vehicle in the lane.
Eagelberg teaches detecting the target vehicle in the lane (“At step 1102, processing unit 110 may receive, from an image capture device, a plurality of images representative of an environment of the host vehicle. The environment includes a road on which the host vehicle is traveling. For example, as shown in FIG. 12A, image capture device 122 may capture a plurality of images representative of an environment 1200 of the host vehicle 200”, para. 0209, “Processing unit 110 may analyze the image(s) to identify the target vehicle 802 using”, para. 0211).
Toledo-Moreo teaches the time duration of the lane change before the vehicle begins another lane change, such as in an overtake maneuver, is 8 s. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the work of Toledo-Moreo to the vehicle of Eagelberg in view of Chen that was ready for improvement and the results would have been predictable to one of ordinary skill in the art (i.e., upon detecting the target vehicle as taught by Eagelberg, initiating a timer when the vehicle is detected in the lane considering the references measurements of Toldeo-Moreo). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eagelberg et al. (US 2018/0120859 A1) in view of Chen et al. (US 2021/0179092 A1) further in view of Pathak et al. (US 2019/0367025 A1), hereafter referred to as Pathak. 
Regarding claim 14, Chen further teaches wherein instructions further include instructions to, upon determining the presence of the lead vehicle, identify the target vehicle as the lead vehicle (“a control method using an active safety assistance system for pre-adjusting speed, which is applied to an on-board system of a host vehicle”, para. 0015, “intention-analyzing module 20 is coupled to the other-vehicle trajectory estimation module 10 and configured to fit the other-vehicle trajectory to at least one lane to determine that the other vehicle intends to advance in the same lane, turn in the same lane or switch over to another lane (e.g., a neighboring vehicle switching over to a lane where the host vehicle drives or a front vehicle switching over from a lane where the host vehicle drives to another lane), and fit the other-vehicle trajectory to the dynamic trajectory of the host vehicle to generate a fitted result. If there are many other vehicles, the intention-analyzing module 20 determines whether the other vehicle is used as at least one target vehicle that influences the movement of the host vehicle according to the fitted result and the intention of the other vehicle. If all the other vehicles do not influence the movement of the host vehicle, the target vehicle does not exist”, para. 0025, see “S202”-“S208”, Fig. 2 and para. 0029-0030).
Both Eagelberg and Chen teach instructions that when executed operate a vehicle (see Fig. 2, Fig. 4 of Eagelberg and para. 0015 of Chen). Chen further teaches instructions to identify the target vehicle as the lead vehicle additionally based on a distance between the target vehicle and the host vehicle being less than a threshold distance (para. 0025-0026, Fig. 2). Thus, it would have been obvious to further modify the invention of Eagelberg with the teachings of Chen such that the “instructions” (para. 0056) of Eagelberg operate the vehicle of Eagelberg based on the determination of whether “the other vehicles do not influence the movement of the host vehicle” (para. 0025), as taught by Chen. The motivation for doing so would be to operate the host vehicle “to maintain a safe distance from the other vehicle, thereby avoiding collisions.” (para. 0044), as taught by Chen. 
However, Eagelberg in view of Chen do not explicitly teach instructions to identify the target vehicle as the lead vehicle additionally based on detecting the target vehicle entering the lane between the host vehicle and the lead vehicle.
However, one of ordinary skill in the art would have recognized that if the distance between the “host vehicle” and the “target vehicle” (para. 0044) is interrupted by a second target vehicle, this second target vehicle may become the lead vehicle. This concept is evidence by Pathak.
See, Pathak teaches adaptive longitudinal control using reinforcement learning, comprising:
instructions to identify a target vehicle as a lead vehicle additionally based on detecting the target vehicle entering a lane between a host vehicle and the lead vehicle (“The system can combine the ACC and cruise control modes. The system can switch between the cruise mode and the ACC mode based on the threshold ACC distance (TAD), the ACC mode, and the safety mode based on the threshold safety distance (TSD) between the ego vehicle and the lead vehicle set by a user. The inter vehicle distance (IVD) can be a function of the long-range radar output from the ego vehicle”, para. 0004, “FIGS. 1A-1D illustrate finite state machine for a safe control. With the classical-ACC, the ego vehicle may be equipped with the detecting devices….The ACC is a purely longitudinal control problem and the vehicle can be controlled in the lateral direction to maintain the lane the vehicle is driving in. The cut-ins and cut-outs are allowed to happen, which may result in the separation between the vehicles vary discontinuously as illustrated in FIGS. 1C and 1D”, para. 0044, “a longitudinal control apparatus for controlling a vehicle includes a processor and at least one memory. The processor is in communication with the at least one memory. The at least one memory includes instructions”, para. 0063).
Both Eagelberg in view of Chen and Pathak teach instructions that when executed operate a vehicle (see Fig. 2, Fig. 4 of Eagelberg and para. 0063 of Pathak). Pathak further teaches identifying a target vehicle as a lead vehicle based on detecting the target vehicle entering a lane between a host vehicle and the lead vehicle (Fig. 1A-1D and para. 0043-0044). Thus, it would have been obvious to further modify the invention of Eagelberg in view of Chen with the teachings of Pathak such that the “instructions” (para. 0056, Eagelberg) of Eagelberg in view of Chen operate the vehicle of Eagelberg in view of Chen to identify the “target vehicle” (para. 0187, Eagelberg) of Eagelberg in view of Chen as the lead vehicle when “cut-ins and cut-outs” (para. 0044) occur, as taught by Pathak. The motivation for doing so would be to maintain an “inter vehicle distance (IVD)” (para. 0004) regardless of other vehicles which may maneuver between the host vehicle and the target vehicle, as taught by Pathak (para. 0044). 
Conclusion


The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  
Toldeo (Modeling Duration of Lane Changes) teaches “Although the methods used in the studies just reviewed vary, they all demonstrate that lane changes are not instantaneous events but make take up to 16 s, with mean durations in the range of 5 to 6 s”, (C1, second para., pg. 72, see also Table 2, “Summary statistics of the lane-change durations and other relevant variables in the data set are presented in Table 2”, C2, first para., pg. 73, and Figure 4, “The distribution of lane-change durations in the sample is shown in Figure 4, which also shows a lognormal distribution that was fitted to the data”, C2, second para., pg. 73). 
Further, see Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 9AM-6PM, Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached at (313) 446-6519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMELIA VORCE/               Examiner, Art Unit 3666